This petition to establish the truth of exceptions pursuant to CL L. c. 231, § 117 (as amended through St. 1960, c. 207, § 4), was dismissed by the single justice. The petitioners, who were plaintiffs in a tort action in the Superior Court (Magee v. Lane, 346 Mass. 475), filed a bill of exceptions to the denial of their motion for a new trial. This bill the trial judge disallowed as not conformable to the truth. He found that the “plaintiffs, or their attorney, intentionally omitted to include in said bill important testimony of witnesses given at the trial on issues presented to the Court and jury for determination, and intentionally omitted to include in said bill other important proceedings at the trial.” He further found that “the bill does not set forth a full and fair summary of the proceedings at the trial adequate to show the whole ease which was surveyed and considered by the Court after hearing arguments by the parties on the grounds set forth in plaintiffs’ motion for [a] new trial, and that the plaintiffs, or their attorney, intentionally omitted to include such matters in said bill.” The plaintiffs’ position is that there was set forth a full and fair summary of the evidence upon the issue of damages, which was the only issue in their motion pressed by them. This contention lacks merit. “The statements of the judge in disallowing the exceptions are prima facie to be treated as true and will stand unless rebutted, explained or overcome by other evidence.” Maguire, petitioner, 340 Mass. 12, 14, and cases cited. The rulings of the single justice, to which the plaintiffs except, were based on findings in a commissioner’s report. The commissioner found that the bill of exceptions did not conform to the truth. There was no error by the single justice in denying the plaintiffs’ motion to recommit the commissioner’s report, or in denying their motion to strike portions of it, or in overruling their objections to the report, or in not acting upon the plaintiffs’ requests for ridings.

Exceptions overruled.